Title: Thomas Eston Randolph to Thomas Jefferson, 21 January 1815
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          Dear Sir Shadwell Mill, Saturday 21st Jany 1815
          I expect to go to Richmond tomorrow, and as soon as I see Mr Randolph, I will communicate to him the contents of your letter of yesterday—
          The proposition to pay the Rent of Shadwell Mill in Flour, in lieu of money, will be very agreable to me, and probably will be equally so to Mr Randolph,—under any possible arrangement we must sustain a considerable loss this year—at the present money Rent, certainly not less than $600,—the quantity of wheat which will be received is inconsiderable and that generally so very indifferent that we are obliged to grind higher than usual to make the quality of the Flour even what it is,—It cannot I conceive be improper to state to you, that in consequence of a considerable loan from me to Mr Randolph, and his retaining so much of the interest arising therefrom as will be equal to my moiety of the rent, it is understood that he is responsible to you for the whole rent as usual.—So soon as I return I will inform you the result of my consultation with Mr Randolph—with assurance of very affectionate regards I am yr: friend, &—
          Thos Eston Randolph
        